Title: To Thomas Jefferson from Thomas Turpin, [before 7 August 1782]
From: Turpin, Thomas
To: Jefferson, Thomas


        
          Dear Sir
          [Before 7 August 1782]
        
        Not having had the Pleasure of Seeing or even of hearing from you for a long time I am at length oblig’d to apply to you for Payment  of the rent of my Tenemen[t] at Richmd. I have forborn to apply to the Assembly for Pay as I think I had no right having had your Promise for the Payment of the rent tho’ you have Promised to Pay me 8000 wt. of Tobo. I think 10000 is no extravagant demand as tenements of less value then rented at near three times that Sum. I hope Sir you will Send or order the Tobo. as soon as you can for as I told you above, I am &c Your Affectn. Friend,
        
          Thos. Turpin
        
      